DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-9, 10-13 and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10820750.  Although the conflicting claims are not identical, Independent claim 1 is fully encompassed by claim 1 of ‘750.  Though silent to a recipe name as opposed to a more broadly claimed “recipe” one of ordinary skill in the art would recognize a recipe name is encompassed by the previous claimed recipe.  Though silent to “transition of food” as currently claimed, ‘750 claims a specific type of “transition of food”, i.e. flip a food item and thus the current claim is encompassed by that of ‘750.  In addition the current claims are fully encompassed as they claim the same system components as ‘750 however do not require the claimed controlling the gas control valve to control the gas flow to the one or more burners to change the temperature from the reduced temperature to a set temperature associated with a next step of the recipe following the at least one step of the recipe when the confirmation from the user that the user has completed flipping the food item on the grill is received from the mobile device within a second threshold period of time, the second threshold period of time terminating after the first threshold period of time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Durian (20130265159) in view of Barkhouse et al. (20090183729)
Durian teaches with respect to claims 1 and 10, a system and method for operating a grill, the system comprising:
one or more grate temperature sensors (par. 0026 grill temperature probe);
one or more network interfaces configured to communicate via a network (par. 0023, 0027) with a mobile device (par. 0023) executing an application (par. 0027):
one or more processing devices (par. 0023 grill controlling device; par. 0028) and
one or more memory devices storing instructions that (par. 0023 operating instructions; par. 0025 plurality of recipes), when executed by the one or more processing devices, cause the one or more processing devices to execute the instructions (par. 0023 operating instructions par. 0025),
wherein the instructions comprise:
receiving a command to retrieve a recipe (par. 0028), wherein the command comprises a recipe name (par. 0028; recipe is recipe name; alternatively par. 0030 “able to view”)
retrieving the recipe from one of a non-transitory computer-readable medium, a
network location, or the mobile device (par. 0028, 0030), the recipe comprises comprising a plurality of steps (par. 0031; input to start cooking process; par. 0035 last 10 lines), one or more step cook times (par. 0035 last 10 lines), one or more grate temperatures (par. 0035 last 10 lines), and one or more prompts configured to be provided to a user instructing the user to perform at least one step of the plurality of steps (par. 0035), 
	wherein at least one of the prompts comprises a prompt instructing the user (par. 0035 user is alerted; end time);
beginning to execute the plurality of steps of the recipe (par. 0035);
communicating with the mobile device to cause the application of the mobile device to output the prompt instructing the user on the mobile device (par. 0035)
Durian teaches automated control of gas grills and grilling control device for regulating gas flow during cooking and thus one of ordinary skill in the art would have been motivated to look to the art of gas grills and temperature controllers as taught by Barkhouse.
Barhouse teaches a temperature control device which controls the apparatus to either stop the flow of gas automatically or maintain a warming temperature when the food achieves the desired temperature and alerting the user that the food product is cooked (par. 0249).
Thus since the purpose of Durian is remote control of the grill as opposed to having to be present during the grilling process (par. 0002), since Durian teaches providing an alert to the user when the food reaches the predetermined temperature and since Barkhouse teaches providing a notification to the user when the food is cooked (par. 0249).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a prompt instructing the user to perform a transition of a food item upon the grill, such as in the instant case removing the food or a prompt that the food is done as taught by both thus achieving the desired advantage of Durian of notifying the user when the food is done and thus is ready to be removed from the grill by providing a notification or alert to the user on the mobile device as desired by both.
In the instant case where the claimed “transition of food” is taken as above with respect to removing the food after achieving the cooked product.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to request a confirmation from the user that the user has completed the transition of the food item upon the grill thus providing a response to the user alerts and notification as taught by both.
Durian teaches control of the gas with valves and a gas regulator which controls the amount of gas which enters into the grill (par. 0025) in addition to teaching multiple different controls of temperature and stopping fuel delivery and alerting the user when the product temperature has been achieved (par. 0035).
Thus since both teach changing the flow of gas by the gas valves at the end of the cooking time, since both teach alerting a user and since Barkhouse teaches the option at the end of the cooking time to either maintain a warming temperature or turn off the flow of gas automatically.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control a gas control valve to reduce gas flow to one or more burners thereby lowering a grate temperature of the grill to a reduced temperature as taught by Barkhouse (par. 0249; warming temp.) when the confirmation from the user that the user has completed the transition, i.e. removing of the food item upon the grill is not received from the mobile device within a first threshold period of time, thus providing a time for the user to attend to the grill in the instant of not being in proximity therewith yet maintain a temperature which maintain the food at a warm temperature as opposed to completely cooling or overcooking due to exceeding the predefined time as taught by both or desired temperature.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to terminate gas flow to the one or more burners when the confirmation from the user that the user has completed the transition of the food item, i.e. removed the food time upon the grill is not received within a second threshold period of time, the second threshold period of time terminating after the first threshold period of time, thus providing a time for the user to attend to the grill in the instant of not being in proximity therewith yet maintain a temperature which maintain the food at a warm temperature and termination gas flow automatically after a defined warming time as opposed to overcooking due to continuous heating of the food.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to terminate gas flow to the one or more burners when the confirmation from the user that the user has completed the transition of the food item, i.e. removed the food time upon the grill is not received within a second threshold period of time, the second threshold period of time terminating after the first threshold period of time, since Durian teaches the advantage of remote control and thus where the user is unable to remove the food the grill or does not have a signal on the mobile device the controller will cease gas flow thus providing the additional advantage of safety.
With respect to claim 2, since Durian teaches receiving, from the mobile device via the network, an alert of at the completion of the cooking time and since Dorian teaches grill history.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to receive a confirmation from the user that the user has completed the transition of the food item, i.e. removed the upon the grill thus providing a response to the user alerts and notification as taught by both.
Wherein the instructions further comprise producing the notice when the grill has attained an initial grate temperature specified by the recipe, as measured by one or more of the grate temperature sensors (par. 0036 alerts during prior to end). 
Wherein the instructions further comprise:
causing the mobile device to produce a notice requesting an input confirming or modifying at least one step cook time (par. 0036 time based alerts; par. 0031);
receiving, from the mobile device, the input from the user (par. 0031),
updating the at least one step cook time based on the input when the input
corresponds to a modification of the at least one step cook time (par. 0031, 0036); and 
producing a second prompt to the user instructing the user to perform an
external action based on the updated cooking time (par. 0031; user to activate a plurality of alerts through interface).
With respect to claim 7, wherein the instructions further comprise:
monitoring a temperature of a burner of the grill with the one or more grate
temperature sensors (par. 0026);
Durian teaches a gas regulator and valving for controlling the amount of gas and temperature of the grill (par. 0025).  Thus since Dorian teaches maintaining a desired temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the valving system control as taught by Barkhouse, namely upon detecting that the temperature of the burner is below a threshold temperature, controlling the gas control valve to increase the gas flow through to the burner and activating a grill ignition associated with the burner (par. 0199) and upon detecting that the temperature of the burner of the grill remains below the threshold temperature after a predetermined period of time, turning off gas flow into the burner and deactivating the grill ignition associated with the burner as taught by Barkhouse thus providing the desired safety feature (par. 0135) relative an error condition as taught by both in the event of a flame out and the flow of gas needing to be shut off (par. 0135)
Wherein activating the grill ignition comprises: 
opening the gas control valve; and detecting an increase in the temperature of the burner (par. 0031).
Wherein the instructions further comprise: 
maintaining the gas flow until a low temperature threshold is exceeded (par. 0031 preheat); and decreasing the gas flow based on the recipe (par. 0035 last 10 lines).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the desired safety feature (par. 0135) relative an error condition as taught by both in the event of a flame out and the flow of gas needing to be shut off (par. 0135) thus providing the known advantage of confirming a proper activation of the igniter by detecting a current from a flame sensor satisfying a threshold current (par. 0135) as taught by Barkhouse.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Durian (20130265159) in view of Barkhouse et al. (20090183729) and Buehler (20050193901).
Durian and Barkhouse are taken as above.
Durian teaches an automated food preparation grill and thus one of ordinary skill in the art would have been motivated to look to the art of grills as taught by Buehler.  
Though silent to an audio input, Durian does teach an audio output.  Thus since Buehler teaches a grill (par. 0218) and since both teach a same input for cooking specific steps.  It would have bene obvious to one of ordinary skill in the art at the time the invention was filed by applicant to teach an audio input relative the mobile device as taught by Durian thus providing the advantage of a combination of a touch screen as taught by Durian with natural speech providing the user the option of telling the device what he or she wants, and it makes it as taught by Buehler (par. 0461).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792